Claimant has appealed from a judgment of the Court of Claims dismissing his claim on the merits. Claimant, while an inmate of Clinton Prison, sustained personal injuries while straightening out a dent in a fire extinguisher. Claimant was assigned to work in the shirt and clothing shop of the prison, and for three years prior to the time he sustained his injuries he was employed as a repairman on broken sewing machines and adjusting needle bars. In attempting to repair the fire extinguisher claimant selected his own tools. He undertook to make the repairs with a ball pean hammer and a claw hammer. He placed the ball pean hammer inside the fire extinguisher and struck it with the claw hammer. While engaged in doing this something struck him in the eye, causing the injuries of which he complains. The court below found that the State, its officers, agents and servants were not negligent, and that claimant’s injuries were sustained through his own negligence. Judgment unanimously affirmed, without costs. Present —■ Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.